                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 1 of 19




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                              UNITED STATES DISTRICT COURT
                  10                                    DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                          No. 4:19-cv-00035
                  12                      Plaintiff,                DEFENDANTS STATE OF
                                                                    ARIZONA’S, ANDY TOBIN’S, AND
                  13           v.                                   PAUL SHANNON’S OPPOSITION
                                                                    TO PLAINTIFF’S (SECOND)
                  14    State of Arizona, et al.                    MOTION TO COMPEL
                  15                      Defendants.
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 2 of 19




                    1            Defendants State of Arizona, Andy Tobin, and Paul Shannon (collectively, the “State
                    2   Defendants”) hereby oppose Plaintiff Russell B. Toomey’s Motion to Compel the
                    3   production of documents withheld under the attorney-client privilege (the “Motion”), filed
                    4   May 20, 2021.
                    5            Plaintiff’s Motion misconstrues the facts and law regarding the attorney-client
                    6   privilege and waiver, and is wholly inaccurate regarding the nature of communications at
                    7   issue and the relationship between the Arizona Department of Administration (“ADOA”)
                    8   and the Governor’s Office. The State Defendants have not waived the privilege—
                    9   intentionally or unintentionally. Plaintiff incorrectly argues the State Defendants asserted
                  10    an advice of counsel defense through interrogatory responses and deposition testimony. A
                  11    proper reading of the interrogatory responses shows there was no such assertion of a defense
                  12    of advice of legal counsel. Alternatively, Plaintiff argues the State Defendants waived the
                  13    privilege by disclosing the content of legal advice through the deposition testimony of a
                  14    former ADOA employee or through disclosures to the Governor’s Office. Plaintiff fails to
                  15    recognize the powers and duties of Arizona’s Governor under Arizona’s Constitution and
                  16    state law. ADOA and the Governor’s Office easily meet the requirements of the common
                  17    interest doctrine that expands the scope of the attorney-client privilege.
                  18             The attorney-client privilege is important for all clients but is critical for
                  19    governmental entities to seek legal advice without fear of consequences or the apprehension
                  20    of disclosure. However, Plaintiff’s argument puts the State Defendants in a no-win situation.
                  21    Plaintiff suggests that because the State Defendants acknowledge they wanted to follow the
                  22    law, obtained legal advice, and made a decision addressing new non-discrimination rules
                  23    issued in 2016 under the Affordable Care Act (“ACA”) § 1557,1 that the State Defendants
                  24    broadly waived the attorney-client privilege. However, had the State Defendants not sought
                  25
                  26    1
                            ACA § 1557 is codified at 42 U.S.C. § 18116.
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 3 of 19




                    1   legal advice about those new rules, Plaintiff certainly would be condemning them for failing
                    2   to do so. Under Plaintiff’s arguments, the State Defendants are damned if they do and
                    3   damned if they don’t. The effect of such reasoning is that government officials will be
                    4   discouraged from seeking legal counsel, which undermines good public policy and the
                    5   purpose of the attorney-client privilege.
                    6          The attorney-client privilege is not overcome. The Court should deny the Motion.
                    7   I.     THE COURT SHOULD DENY PLAINTIFF’S MOTION TO COMPEL.
                    8          Parties may obtain discovery about any nonprivileged matter. Fed. R. Civ. P.
                    9   26(b)(1). Nothing in the Federal Rules of Civil Procedure authorizes a party to demand the
                  10    production of privileged documents, but that is what Plaintiff seeks. A party may move the
                  11    Court for an order compelling disclosure or discovery. Fed. R. Civ. Pro. 37. The burden
                  12    falls on the moving party to demonstrate the non-moving party’s objection is unjustified.
                  13    Ocean Garden Prod. Inc. v. Blessings Inc., No. CV-18-00322-TUC-RM, 2020 WL
                  14    4284383, at *2 (D. Ariz. July 27, 2020). As the moving party, Plaintiff further bears the
                  15    burden of identifying (i) the specific documents that are the subject of his motion and (ii)
                  16    why the State Defendants’ assertions of privilege as to those documents are not justified.
                  17    See, e.g., Hawkins v. Winkfield, 219CV1228TLNKJNP, 2021 WL 1193421, *1–2 (E.D. Cal.
                  18    March 30, 2021). Plaintiff fails in both regards. Plaintiff’s Motion does not identify the
                  19    specific documents at issue. See id. (“generalized identification” of the discovery requests
                  20    is insufficient). And Plaintiff fails to demonstrate that there has been any waiver of the
                  21    attorney-client privilege. Moreover, the State Defendants demonstrate herein that they have
                  22    not waived the privilege.
                  23           A.     The Attorney-Client Privilege.
                  24           “The attorney–client privilege is the oldest of the privileges for confidential
                  25    communications known to the common law.” Upjohn Co. v. United States, 449 U.S. 383,
                  26    389, 101 S. Ct. 677 (1981) (citing 8 J. Wigmore, Evidence § 2290 (McNaughton rev. 1961).
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -2-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 4 of 19




                    1   Its purpose is to “encourage full and frank communications between attorneys and their
                    2   clients and thereby promote broader public interest in the observance of law and
                    3   administration of justice.” Id. The privilege is necessary because proper legal assistance can
                    4   only be given when it is free from “consequences or the apprehension of disclosure.” Id.
                    5   (quoting Hunt v. Blackburn, 128 U.S. 464, 470 (1888)).
                    6          The privilege is not restricted to clients who are individuals. It applies to clients that
                    7   are corporations and other entities. Id. at 389–90 (citing United States v. Louisville &
                    8   Nashville R. Co., 236 U.S. 318, 336 (1915)); see also, Commodity Futures Trading Comm’n
                    9   v. Weintraub, 471 U.S. 343, 348 (1985) (inanimate entities can assert the attorney client
                  10    privilege just as an individual can). Government entities are no different. Under Arizona
                  11    law, communications between a lawyer for a governmental entity and that entity’s
                  12    employees or agents are privileged when the communications are for obtaining or providing
                  13    legal advice. A.R.S. § 12-2234(B). Allowing the government to engage in privileged
                  14    communications with legal counsel is important. As the Second Circuit explained,
                  15                  In the context of legal advice to government officials, the
                                      privilege furthers a culture in which consultation with
                  16                  government lawyers is accepted as a normal, desirable, and
                                      even indispensable part of conducting public business.
                  17                  Abrogating the privilege undermines that culture and thereby
                                      impairs the public interest.
                  18
                  19    Am. C.L. Union v. Nat’l Sec. Agency, 925 F.3d 576, 589 (2d Cir. 2019) (internal quotations

                  20    omitted). The privilege applies with “special force” in the government context because the

                  21    privilege encourages government officials formulating policies in the public interest to

                  22    consult with counsel. Modesto Irrigation Dist. v. Gutierrez, 1:06-CV00453 OWWDLB,

                  23    2007 WL 763370 (E. D. Cal. Mar. 9, 2007).

                  24           The privilege is not absolute. There are conditions where the privilege can be

                  25    overcome including when advice of counsel is used as an affirmative defense, or when the

                  26    privileged is waived through disclosure. Neither of those has happened in this case.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      -3-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 5 of 19




                    1          B.     State Defendants Have Not Asserted An Advice of Counsel Defense.
                    2          Plaintiff argues that the attorney-client privilege is overcome because the State
                    3   Defendants have asserted the “advice of counsel defense.” This is not accurate. The State
                    4   Defendants have not asserted advice of counsel as an affirmative defense in its Answer to
                    5   the Amended Complaint. (Doc. 89 at 27:9–29:9.) The advice of counsel defense need not
                    6   be asserted in a pleading, but it must be done through some affirmative act by a party to the
                    7   case. U.S. v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999). A court must examine whether
                    8   the party, “through this affirmative act,” puts the privileged information at issue. Id.
                    9                 1.     Interrogatory Responses Did Not Waive the Privilege.
                  10           Plaintiff claims the State Defendants affirmatively asserted an advice of counsel
                  11    defense in responses to Interrogatory Nos. 1, 4, and 7. (Doc. 195 at 4:2-7.) As discussed
                  12    below, the State Defendants did not affirmatively assert an advice of counsel defense nor
                  13    did they imply one in any of those responses.
                  14           “In general, disclosing that legal counsel was consulted, the subject about which
                  15    advice [was] received, or that action was taken based on that advice, does not necessarily
                  16    waive the privilege protection.” Melendres v. Arpaio, No. CV-07-2513-PHX-GMS, 2015
                  17    WL 12911719, at *3 (D. Ariz. May 14, 2015). In their interrogatory responses, the State
                  18    Defendants disclosed that legal counsel was consulted and the subject for which advice it
                  19    received. (Doc. 195-3, Ex. 3 at 3, 5, 7-8.) That is insufficient to waive the privilege. The
                  20    State Defendants did not state: (i) what the legal advice was; (ii) whether there was any
                  21    recommendation from legal counsel; (iii) whether they relied upon legal counsel’s advice;
                  22    (iv) whether actions were based on or justified by legal advice; or (v) what attorneys gave
                  23    legal advice—whether outside legal counsel, in-house counsel at ADOA or the Governor’s
                  24    Office, or the Attorney General’s Office. Id.
                  25           In some cases, when the subjective intent of the of a party is at issue, a party may
                  26    waive the privilege by stating that its decision or actions were justified by the legal advice
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     -4-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 6 of 19




                    1   it received. Melendres, 2015 WL 12911719, at *3. Nothing in the interrogatory responses
                    2   indicate that legal advice justified any decision by the State Defendants. (Doc. 195-3, Ex. 3
                    3   at 3, 5, 7-8.) An analysis of the State Defendants’ responses cited by Plaintiff demonstrates
                    4   there was no advice of counsel defense asserted.
                    5                        a.      Response to Interrogatory No. 1.
                    6          Plaintiff incorrectly suggests the State Defendants asserted advice of counsel defense
                    7   and waived the privilege when explaining why the State Health Plan does not cover gender
                    8   reassignment surgery. (Doc. 195-3, Ex. 3. at 4:4-14.) The State Defendants did not put the
                    9   legal advice they received at issue, but only stated what the law was at the time of the
                  10    decision to expand transgender benefits while continuing to exclude surgeries. The State
                  11    Defendants did not state what the legal advice was and did not even state that they relied on
                  12    advice from legal counsel. The State Defendants further stated that the legal advice received
                  13    is privileged. (Id. at 3:17-18.) This was an assertion of the privilege, not a waiver.
                  14           Plaintiff wants the privileged communication in hopes of showing discriminatory
                  15    intent. Plaintiff’s desire does not make the privileged communications discoverable.
                  16    Plaintiff and the Court need only consider the facts stated in the response to the
                  17    Interrogatory regarding the status of the law that provided a backdrop to the State
                  18    Defendants’ consideration of changes to the Health Plan. At that time (in 2016), health plans
                  19    were not required under Title VII of the Civil Rights Act or the Equal Protection Clause to
                  20    cover transgender benefits. Discrimination on the basis of sex under Title VII or Equal
                  21    Protection did not include transgender status. State Defendants’ 2016 decision to expand
                  22    coverage but keep the exclusion for “gender reassignment surgery” came four years prior
                  23    to the Supreme Court’s decision in Bostock v. Clayton County, Georgia, 140 S. Ct. 1731
                  24    (2020). Even Bostock was not dispositive on the issue of transgender benefit coverage.2
                  25
                        2
                          Id. at 1741 (Alito, J., dissenting) (“Healthcare benefits may emerge as an intense
                  26    battleground under the Court’s holding.”).
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     -5-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 7 of 19




                    1          ADOA reviewed and expanded coverage for transgender services shortly after new
                    2   rules had been issued by the Office of Civil Rights (“OCR”) of the United States
                    3   Department of Health and Human Services (“HHS”). HHS issued a final rule implementing
                    4   non-discrimination provisions under § 1557 on May 18, 2016 (the “2016 Rules”).3 Notably,
                    5   the 2016 Rules prohibited entities subject to the rules from including categorical exclusions
                    6   or limitations for health services related to “gender transition.” 45 CFR § 92.207(b)(4)
                    7   (2016). However, the 2016 Rules did not affirmatively require coverage of any particular
                    8   procedure or treatment for gender transition-related care. Id. at § 92.207(d) (“Nothing in
                    9   this section is intended to determine, or restrict a covered entity from determining, whether
                  10    a particular health service is medically necessary or otherwise meets applicable coverage
                  11    requirements in any individual case”). Further, even if the 2016 Rules required that all
                  12    transition-related surgeries be covered, they were then being challenged in court to
                  13    determine if they were valid or whether they exceeded what is meant by “on the basis of
                  14    sex” under the law.
                  15           The language of § 1557 is concise. Regarding discrimination on different bases,
                  16    § 1557 incorporates different federal discrimination laws. See 42 U.S.C. § 18116 (A). For
                  17    discrimination on the basis of sex, § 1557 incorporates Title IX of the Education
                  18    Amendments of 1972 (20 U.S.C. § 1681 et seq.). Id.4 Challenges to the validity of the 2016
                  19    Rules occurring when the State Defendants were considering changes to the State Health
                  20    Plan focused on whether the 2016 Rules improperly exceeded the scope of what is meant
                  21    by discrimination on the basis of sex in Title IX.5
                  22
                        3
                          See, Nondiscrimination in Health Programs and Activities, 81 Fed. Reg. 96, 31376 (May
                  23    18, 2016) (codified at 45 C.F.R. pt. 92).
                        4
                  24      Section 1557 does not incorporate Title VII of the Civil Rights Act to define discrimination
                        “on the basis of sex.”
                  25    5
                          The purpose of Title IX, when passed into law in 1972, was to establish equal educational
                        opportunities for women and men. Lothes v. Butler Cnty. Juvenile Rehab. Ct., 243 Fed.
                  26    App’x. 950, 955 (6th Cir. 2007). Discrimination on the basis of sex under Title IX originally
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -6-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 8 of 19




                    1          On December 31, 2016, the United States District Court for the Northern District of
                    2   Texas granted a motion for preliminary injunction enjoining HHS from enforcing § 1557
                    3   prohibitions against discrimination on the basis of gender identity because the definition of
                    4   sex under the 2016 Rules exceeded the scope of Title IX. Franciscan All., Inc. v. Burwell,
                    5   227 F. Supp. 3d 660, 696 (N.D. Tex. 2016). This case and related motions were pending
                    6   when the ADOA was evaluating how it would address § 1557. In fact, the day after Texas
                    7   District Court’s ruling, the State Health Plan expanded transgender benefits to include
                    8   hormone and counseling treatment, effective January 1, 2017.6
                    9          There has continued to be uncertainty regarding the validity and enforcement of
                  10    § 1557. HHS issued new rules under § 1557 on June 19, 2020. See Nondiscrimination in
                  11    Health and Health Education Programs or Activities, Delegation of Authority, 85 Fed. Reg.
                  12    37,160 (June 19, 2020). A few months later, the Federal District Court for the Eastern
                  13    District of New York issued a preliminary injunction against the enforcement of those new
                  14    rules. Walker v. Azar, No. 20CV2834FBSMG, 2020 WL 4749859, at *10 (E.D.N.Y. Aug.
                  15    17, 2020). Only recently (May 10, 2021), HHS announced that OCR would begin enforcing
                  16    § 1557 and Title IX’s prohibition on discrimination based on sex including discrimination
                  17
                  18
                        meant male and female under traditional binary concepts of sex that is consistent with a
                  19    person’s birth or biological sex. Etsitty v. Utah Transit Auth., 502 F.3d 1215, 1222 (10th
                        Cir. 2007). For many years, including shortly prior to the ADOA’s decision to modify the
                  20    Exclusion, courts held that discrimination on the basis of gender identity was not covered
                        by Title IX. See e.g., Johnston v. Univ. Pittsburgh, 97 F.Supp. 3d 657 (W.D. Penn 2015).
                  21    6
                          Other cases challenging the meaning of “on the basis of sex” under Title IX were also
                        occurring in 2016 when the State Defendants were considering changes to the Exclusion.
                  22    On August 21, 2016, the Federal District Court for the District of Northern Texas issued a
                        preliminary injunction enjoining the Department of Education from enforcing guidance it
                  23    had issued regarding transgender student access to school facilities including restrooms.
                        Texas v. United States, 201 F. Supp. 3d 810, 836 (N.D. Tex. 2016). The guidance, which
                  24    included gender identity under Title IX protections against discrimination on the basis of
                        sex, exceeded the scope and plain meaning of Title IX. Id. at 832-33. (“It cannot be disputed
                  25    that the plain meaning of the term sex as used in § 106.33 when it was enacted . . . following
                        passage of Title IX meant the biological and anatomical differences between male and
                  26    female students as determined at their birth.”).
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -7-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 9 of 19




                    1   on the basis of gender identity.7
                    2          In summary, regarding the State Defendants’ response to Interrogatory No. 1, it only
                    3   explained the context behind the State Defendants’ 2016 decision as to the scope of their
                    4   obligations. The State Defendants did not assert an advice of counsel defense, did not state
                    5   what the legal advice was, did not indicate from whom any advice was received, and did
                    6   not even state that they relied on advice from legal counsel. There was no waiver. Plaintiff’s
                    7   unexplained skepticism of the “State Defendants’ actual understanding of the legality of the
                    8   Exclusion” is no basis to force a governmental entity to divulge privileged communications.
                    9   (Doc. 195 at 4, n. 2.) Plaintiff’s logic would leave the attorney-client privilege susceptible
                  10    to the unchecked skepticism of litigants or their counsel.
                  11                         b.     Response to Interrogatory No. 4.
                  12           Plaintiff next asserts that when the State Defendants identified persons who
                  13    participated in “formulating, adopting, maintaining, reviewing, approving or deciding to
                  14    continue” the Exclusion, the State Defendants somehow waived the privilege because three
                  15    of the six people identified were lawyers. The notion is baseless. Plaintiff would have the
                  16    Court hold that a waiver of privileged communications occurs whenever a party
                  17    acknowledges that a lawyer was present at a meeting. This simply undercuts the privilege
                  18    entirely since privileged communications can only occur when the conversation at issue
                  19    involved the lawyer and his or her client. Indeed, if there were no lawyers listed as being
                  20    present at the meeting, Plaintiff would have undoubtedly argued that the State Defendants
                  21    were negligent in making a decision about the 2016 Rules without the assistance of lawyers
                  22    and would have accused the State Defendants of discriminatory intent for not consulting
                  23    with lawyers about the scope of their obligations. There was no statement in the
                  24
                  25    7
                              See     https://www.hhs.gov/about/news/2021/05/10/hhs-announces-prohibition-sex-
                        discrimination-includes-discrimination-basis-sexual-orientation-gender-identity.html (last
                  26    visited June 1, 2021).
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -8-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 10 of 19




                    1    interrogatory response about any legal advice.
                    2           Interrogatory No. 4 was also a compound question. A person listed could have been
                    3    involved in reviewing the Exclusion, but might not have been involved in any other way
                    4    such as formulating, adopting, maintaining, approving, or deciding anything about the
                    5    Exclusion. Plaintiff’s clearly overreaching argument is no basis for the Court to determine
                    6    the State Defendants waived the privilege.
                    7                         c.     Response to Interrogatory No. 7.
                    8           Plaintiff argues that the State Defendants asserted an advice of counsel defense and
                    9    thereby waived the attorney-client privilege by noting that the State Defendants
                  10     “considered” two memos regarding § 1557. One memo was from outside legal counsel and
                  11     the other was a memo to legal counsel at the Governor’s Office about the memo from
                  12     outside legal counsel. (Doc. 195-3, Ex. 3 at 7:17–8:1.) The State Defendants did not disclose
                  13     any legal advice contained therein, did not indicate there was a recommendation from legal
                  14     counsel, and did not state that the State Defendants relied on any advice of legal counsel.
                  15     (Id.) The input of outside legal counsel was only described as a summary concerning
                  16     implications of § 1557 and transgender coverage requirements. (Id.) The response only said
                  17     the State Defendants “considered” counsel’s summary among various other information
                  18     ADOA gathered, including information from insurers and other entities regarding their
                  19     experience providing transgender benefits. (Id.) The only other reference to the identified
                  20     communications was that they are covered by the attorney-client privilege. (Id. at 7:22-23.)
                  21     This was an assertion of the privilege—not a waiver. State Defendant’s response to
                  22     Interrogatory No. 7 is no basis for the Court to determine that the State Defendants have
                  23     asserted an advice of counsel defense and no reason to conclude the State Defendants
                  24     waived the privilege.
                  25            C.     Deponent Testimony Did Not Waive The Privilege.
                  26            Plaintiff next argues that deposition testimony of two deponents were affirmative
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      -9-
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 11 of 19




                    1    acts by a party resulting in the assertion of the advice of counsel defense and the waiver of
                    2    the privilege. This is wrong for two reasons.
                    3                  1.      Deponents Had No Authority To Waive Attorney-Client Privilege.
                    4           When the client at issue is a corporation or other entity, only those in authority to
                    5    speak for the entity can assert or waive the privilege. Commodity Futures Trading Com’n
                    6    v. Weintraub, 471 U.S. 343, 348 (1985). Inanimate entities do not speak directly to lawyers,
                    7    but act through their agents. Id. Likewise, entities cannot directly assert or waive a privilege,
                    8    but may do so through individuals “empowered to act on behalf of” the entity. Id.8 Those
                    9    without authority to speak on behalf of an entity cannot waive the privilege. Id. As the
                  10     United States Supreme Court explained,
                  11                   [W]hen control of a corporation passes to new management,
                                       the authority to assert and waive the corporation’s attorney-
                  12                   client privilege passes as well. New managers installed as a
                                       result of a takeover, merger, loss of confidence by
                  13                   shareholders, or simply normal succession, may waive the
                                       attorney-client privilege with respect to communications made
                  14                   by former officers and directors. Displaced managers may not
                                       assert the privilege over the wishes of current managers, even
                  15                   as to statements that the former might have made to counsel
                                       concerning matters within the scope of their corporate duties.
                  16
                  17     Id. at 349.
                  18            No statement by Scott Bender or former ADOA employee Marie Isaacson can waive
                  19     the privilege because neither of them have authority to speak on behalf of Defendants Andy
                  20     Tobin or Paul Shannon in their official capacities or on behalf of Defendant State of
                  21     Arizona. Director Tobin and Mr. Shannon can speak for themselves in their official
                  22     capacities, and neither Ms. Isaacson as a former ADOA employee (Declaration of Ryan
                  23     Curtis (“Curtis Decl.”), Ex. 14 at 87:19–88:9, filed concurrently, incorporated by reference),
                  24     nor Mr. Bender as a benefits manager (Curtis Decl., Ex. 15 at 16:20–17:12) has authority
                  25
                         8
                           As discussed above, governmental entities are not different than corporations or other
                  26     entities when it comes to the attorney-client privilege.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      - 10 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 12 of 19




                    1    to speak on behalf of the State of Arizona.
                    2           Plaintiff relies almost exclusively on testimony given by former ADOA employee
                    3    Marie Isaacson. Ms. Isaacson retired from State employment in 2018. (Curtis Decl., Ex. 14
                    4    at 87:19–88:9.) When she testified at her deposition on March 26, 2021, she was a former
                    5    employee and had no authority to speak on behalf of the State Defendants. She could not
                    6    waive the privilege any more than she could assert the privilege. Smith v. Ergo Sols., LLC,
                    7    No. CV 14-382 (JDB), 2017 WL 2656096, at *4 (D.D.C. June 20, 2017). “[A]ny privilege
                    8    that exists as to a corporate officer’s role and functions within a corporation belongs to the
                    9    corporation and not the officer.” U.S. v. Graf, 610 F.3d 1148, 1159 (9th Cir. 2010) (quoting
                  10     Matter of Bevill, Bresler & Schulman Asset Mgmt. Corp., 805 F.2d 120, 124 (3d Cir. 1986)).
                  11     This all means that after Ms. Isaacson left ADOA, she had no authority to speak on behalf
                  12     of ADOA. Any authority she had to waive the privilege ended when she left ADOA.
                  13                   2.     No Statements By Deponents Asserted An Advice of Counsel
                                              Defense.
                  14
                  15            Even if Ms. Isaacson or Mr. Bender had authority to waive the attorney-client
                  16     privilege, nothing they said during their depositions asserted an advice of counsel defense
                  17     or waived the privilege. The Motion mischaracterizes deposition testimony, describing Ms.
                  18     Isaacson’s and Mr. Bender’s testimony as stating that “legal advice” and “advice about what
                  19     ADOA was required or not required to cover was the primary basis of ADOA’s decision.”
                  20     (Doc. 195 at n.4.) The referenced deposition testimony, however, does not contain any
                  21     reference to “legal advice” or even “advice.” (Doc. 195-3, Ex. 6 at 31:8-13); (Doc. 195-3,
                  22     Ex. 7 at 167:12–168:3.)
                  23            Moreover, despite Mr. Bender sitting through a full day of deposition questions,
                  24     Plaintiff only referred to a few lines of Mr. Bender’s deposition transcript to suggest he
                  25     asserted an advice of counsel defense on behalf of the State Defendants. (Doc. 195-3, Ex. 7
                  26     at 167:12–168:3.) Mr. Bender testified, regarding the reasons for maintaining the Exclusion,
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                       - 11 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 13 of 19




                    1    that “I believe there are several reasons, one being cost and the other being we didn’t feel it
                    2    was required for us to include -- or to eliminate the exclusion . . . .” (Id. (emphasis added).)
                    3    Mr. Bender made no reference to legal advice or anything definitive about the laws at issue.
                    4    He only said ADOA felt it was not required to cover reassignment surgery. Mr. Bender,
                    5    recalling in 2021, beliefs and feelings he may have had five years prior in 2016 about what
                    6    level of transgender benefits had to be covered is no basis to find that the privilege is waived.
                    7           D.     The Privilege Was Not Waived Based On Any Voluntary Disclosure.
                    8           Plaintiff’s final alternate argument is that the privilege was waived based on
                    9    voluntary disclosures. First, Plaintiff again asserts that Ms. Isaacson volunteered the content
                  10     of legal advice during her deposition and thereby waived the privilege for all
                  11     communications under that subject matter. Second, Plaintiff argues that the privilege was
                  12     waived by Ms. Isaacson providing a copy of a legal memo the ADOA had received from
                  13     outside legal counsel to the Governor’s Office. Both of these arguments are flawed.
                  14                   1.      Only Parties Can Waive The Privilege.
                  15            Plaintiff once again turns to deposition testimony by Ms. Isaacson to argue that she
                  16     waived the privilege by divulging the content of the advice of legal counsel.9 Plaintiff’s
                  17     argument is again flawed because Ms. Isaacson is not a party.
                  18            First, Plaintiff repeatedly mischaracterizes Ms. Isaacson’s deposition testimony to
                  19     argue that she disclosed “the content” and “the substance of the legal advice provided to
                  20     State Defendants regarding the Exclusion.” The deposition testimony attached to Plaintiff’s
                  21     Motion does not support these assertions. Plaintiff states, for example, “Ms. Isaacson
                  22     disclosed the content of this legal advice to Ms. Christina Corieri, a representative of the
                  23     Governor’s Office, in telephone calls.” (Doc. 195 at 6:11-13.) Ms. Isaacson actually
                  24     testified, however, not that she disclosed the content of the legal advice to Ms. Corieri, but
                  25
                         9
                           Plaintiff makes no reference to any deposition testimony Mr. Bender gave that divulged
                  26     the content of legal advice ADOA received regarding the Exclusion.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      - 12 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 14 of 19




                    1    that she simply shared the fact that ADOA engaged legal counsel to research the legal
                    2    requirements. (Curtis Decl., Ex. 14 at 42:6-18.) Plaintiff later characterizes Ms. Isaacson as
                    3    “forthrightly disclos[ing] some of the content of legal advice received by State Defendants
                    4    regarding the legality of the Exclusion . . . without prompting from the examining counsel.”
                    5    (Doc. 195 at 13:11–15.) Yet the cited portion of Ms. Isaacson’s testimony, which was made
                    6    in response to questions from examining counsel, does not reference legal advice. (Doc.
                    7    195-3, Ex. 6 at 19:6–24.)
                    8           Second, as Plaintiff noted, “[t]he Ninth Circuit has adopted a three-prong test to
                    9    evaluate whether a party has waived the attorney-client privilege.” (Doc. 195 at 8:10-13
                  10     (emphasis added).) The first prong is that “the court considers whether the party is asserting
                  11     the privilege as the result of some affirmative act.” Amlani, 169 F.3d at 1195 (emphasis
                  12     added). Ms. Isaacson is not a party and was not affiliated with any party once she retired in
                  13     2018. She cannot waive the privilege on behalf of a party.
                  14            Plaintiff cites to numerous cases as examples of waiver of the privilege. In each of
                  15     those cases, parties, who held the privilege, took some action to waive the privilege. Amlani,
                  16     169 F.3d at 1191 (criminal defendant and party to the case, Altaf Amlani, waived the
                  17     privilege); Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1163 (9th Cir. 1992) (defendant
                  18     and party Pennzoil waived the privilege); Weil v. Investment/Indicators, Research and
                  19     Management, Inc., 647 F.2d 18, 7 (9th Cir. 1981) (“We conclude, therefore, that the Fund
                  20     [Investment/Indicators] has waived its attorney-client privilege”); Melendres v. Arpaio, No.
                  21     CV-07-2513-PHX-GMS, 2015 WL 12911719, at *2 (D. Ariz. May 14, 2015) (“Defendant
                  22     Sheriff Arpaio implicitly invoked the defense of advice of counsel by testifying that he had
                  23     delegated MCSO’s compliance with Preliminary Injunction to “counsel and relied on them
                  24     to abide by this order”); State Farm Mut. Auto. Ins. Co., v. Lee, 13 P.3d 1169 (Ariz. 2011)
                  25     (“State Farm implicitly asserted the advice of counsel as a defense when it made its claim
                  26     of good-faith conduct turn on its legal research.”); U.S. v. Sanmina Corporation, 958 F.3d
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     - 13 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 15 of 19




                    1    1107, 1125 (9th Cir. 2020) (“Sanmina waived the attorney-client privilege when it disclosed
                    2    the Attorney Memos to DLA Piper”); Hernandez v. Tanninen, 604 F.3d 1095, 1100 (9th
                    3    Cir. 2010) (“the district did not clearly err by concluding that Hernandez waived both
                    4    privileges as they pertained to the conspiracy claim”).
                    5           Plaintiff has cited to no authority in which a non-party witness, including a witness
                    6    who is a former employee, could waive the attorney-client privilege for her former
                    7    employer. Plaintiff never addresses the fact Ms. Isaacson is a non-party former employee
                    8    who cannot waive the privilege even though the State Defendants provided contrary
                    9    authorities to Plaintiff by email on May 10, 2021. (Doc. 195-3, Ex. 12 at p. 2.)
                  10                   2.     Communications With the Governor’s Office Are Attorney-Client
                                              Privileged Under the Common Interest Doctrine.
                  11
                  12            Plaintiff next argues that the State Defendants waived the attorney-client privilege
                  13     by disclosing legal research they received from their counsel to the Governor’s Office.
                  14     Voluntary disclosure to a third party will generally defeat privilege claims. Sanmina Corp.,
                  15     968 F.3d at 1116. However, Plaintiff’s arguments fail to consider the relationship between
                  16     ADOA and the Governor’s Office.
                  17            The Governor has the power and duty under the Arizona Constitution and State law
                  18     to transact all executive business with the officers of Arizona’s government and to supervise
                  19     the official conduct of all executive officers. See A.R.S. Const. Art. 5 § 4; A.R.S. § 41-
                  20     101(A)(1). The Governor appoints the director of ADOA. A.R.S. § 41-701. Suggesting that
                  21     sharing legal advice ADOA receives about the State Health Plan with the Governor’s Office
                  22     waives the attorney-client privilege is comparable to suggesting that the United States
                  23     Secretary of State waives any privilege by sharing information with the White House. While
                  24     ADOA and the Governor’s Office are separate entities and have their own legal counsel for
                  25     different matters, that does not mean (as Plaintiff suggests) they are unrelated parties with
                  26     incongruent interests that defeat the common interest doctrine.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    - 14 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 16 of 19




                    1           The common interest doctrine allows ADOA to share legal advice it receives related
                    2    to the State Health Plan with the Governor’s Office. The attorney-client privilege covers
                    3    “common interest” situations and provides “an exception to ordinary waiver rules designed
                    4    to allow attorneys for different clients pursuing a common legal strategy to communicate
                    5    with each other.” In re Pac. Pictures Corp., 679 F.3d 1121, 1129 (9th Cir. 2012). The
                    6    common interest privilege is not limited to “joint defense” situations “or even situations in
                    7    which litigation has commenced.” See, e.g., U.S. v. Gonzalez, 669 F.3d 974, 978 (9th Cir.
                    8    2012) (holding that common interest agreement “may be implied from conduct and
                    9    situation, such as attorneys exchanging confidential communications from clients who are
                  10     or potentially may be codefendants or have common interests in litigation”) (emphasis
                  11     added); see also, e.g., id. at 980 (noting that there is no requirement that parties asserting a
                  12     common interest privilege be defendants in the same action, explaining that “parties in
                  13     separate actions might nonetheless have reasons to work together toward a common
                  14     objective, and there is no requirement that actual litigation even be in progress”).
                  15            Moreover, the “common interests” to which the privilege extends are not limited to
                  16     “legal” interests, but may also be “factual or strategic in character.” See RESTATEMENT
                  17     (THIRD) OF THE LAW GOVERNING LAWYERS § 76, cmt. e; see also, e.g., Hunydee
                  18     v. U.S., 355 F.2d 183, 185 (9th Cir. 1965) (affirming that communications may be protected
                  19     by the common interest privilege, “even though exchanged between attorneys . . . to the
                  20     extent they concern common issues and are intended to facilitate representation in possible
                  21     subsequent proceedings”) (emphasis added). Because the need to protect the free flow of
                  22     information from client to attorney logically exists whenever multiple parties share a
                  23     common interest about a legal matter, courts have extended the joint defense or common
                  24     interest doctrine to numerous relationships among different parties. In re Grand Jury
                  25     Subpoenas, 89-3 & 89-4, John Doe 89-129, 902 F.2d 244, 249 (4th Cir. 1990). This includes
                  26     parties to potential litigation. Gonzales, 669 F.3d at 980 (“there is no requirement that actual
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      - 15 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 17 of 19




                    1    litigation even be in progress”); see also United States v. Schwimmer, 892 F.2d 237, 243–
                    2    44 (2d Cir. 1989) (“it is therefore unnecessary that there be actual litigation in progress for
                    3    the common interest rule of the attorney-client privilege to apply”). It also includes related
                    4    governmental agencies “engaged in a common effort” to fulfill their legal obligations. See
                    5    Modesto Irrigation Dist., 2007 WL 763370 at *16.
                    6           Plaintiff argues that there is no evidence of any potential litigation surrounding
                    7    communications between ADOA and the Governor’s Office at the time of the disclosure.
                    8    This is incorrect.
                    9           First, as noted above, there were numerous legal challenges to the 2016 Rules
                  10     occurring when the State Defendants were considering changes to the State Health Plan.
                  11            Second, litigation against health plans seeking coverage for transgender benefits
                  12     under § 1557 was not some remote possibility, but was a likelihood the State Defendants
                  13     had to consider. On June 6, 2016, a transgender man and employee of Dignity Health’s
                  14     Chandler Regional Medical Center in Arizona filed suit against his employer under Title
                  15     VII and § 1557 seeking coverage to treat his gender dysphoria.10
                  16            Third, and perhaps most importantly, the Court only needs to consider that litigation
                  17     did in fact occur—this very case. ADOA and the Governor’s Office are right now involved
                  18     in the litigation brought by Plaintiff with respect to the Exclusion. ADOA’s Director and its
                  19     Acting Assistant Director of the Benefits Services Division are Defendants in this case and
                  20     Plaintiff has subpoenaed the Governor’s Office seeking evidence to use in this case. (Doc.
                  21     161 (Plaintiff’s Notice of Subpoena to the Governor’s Office)). The State Defendants also
                  22     understand Plaintiff may be filing a third Motion to Compel, this time against the
                  23     Governor’s Office. It is certainly understandable that ADOA and the Governor’s Office had
                  24     a common interest, that would have involved considerations about possible litigation, when
                  25
                         10
                           Robinson v. Dignity Health d/b/a Chandler Regional Medical Center, Case No. 4:16-cv-
                  26     03035 (N.D. Calif. Filed June 6, 2016)
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     - 16 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 18 of 19




                    1    exchanging information in 2016 about transgender benefits.
                    2           Plaintiff seems to be suggesting ADOA and the Governor’s Office should have to
                    3    demonstrate they had a common interest in this very suit (filed on January 23, 2019 (Doc.
                    4    1)) when exchanging information in 2016. (Doc. 195 at 12:16-19.) Plaintiff’s argument
                    5    makes no sense. Plaintiff also makes misleading references to testimony by Ms. Isaacson
                    6    who confirmed she had prior discussions with the Governor’s Office that were not about
                    7    this lawsuit and that she did not specifically discuss costs of litigation. (Doc. 195-3, Ex. 6
                    8    at 72:16–25; 179:24–180:1.) Neither of those statements indicates there was no
                    9    consideration about potential litigation.
                  10            There was no disclosure through deposition testimony by Ms. Isaacson or to the
                  11     Governor’s Office that waived the important privilege.
                  12            E.     Plaintiff’s Motion Fails To State What Documents Plaintiff Demands.
                  13            Plaintiff’s Motion is further flawed because it does not identify which documents
                  14     Plaintiff seeks to compel. Plaintiff makes reference to 85 documents on the State
                  15     Defendants’ privilege log dated May 10, 2021, but Plaintiff never identifies which of those
                  16     documents he purports was improperly withheld. Even if there was a waiver of the attorney-
                  17     client privilege (there was not), Plaintiff has not explained to which documents such a
                  18     waiver would apply. Plaintiff’s failure makes it impossible for the State Defendants to
                  19     properly oppose the Motion or for the Court to grant it.
                  20     II.    CONCLUSION.
                  21            For the foregoing reasons, the attorney-client privilege and the common interest
                  22     doctrine apply to the withheld documents. The Court should deny Plaintiff’s Motion to
                  23     Compel. Alternatively, the Court should review the individual documents that are the
                  24     subject of the Motion to determine which are still privileged and only order disclosure of
                  25     those that are not.
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     - 17 -
                        Case 4:19-cv-00035-RM-LAB Document 201 Filed 06/03/21 Page 19 of 19




                    1               DATED this 3rd day of June, 2021.
                    2                                                     FENNEMORE CRAIG, P.C.
                    3
                                                                          By: s/ Ryan Curtis
                    4                                                         Timothy J. Berg
                                                                              Amy Abdo
                    5                                                         Ryan Curtis
                                                                              Shannon Cohan
                    6                                                         Attorneys for Defendants State of
                                                                              Arizona, Andy Tobin, and Paul
                    7                                                         Shannon
                         18456665
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                        - 18 -
